--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TECHNOLOGY PURCHASE AGREEMENT
 
 
THIS AGREEMENT made effective as of the 16th day of October, 2014 (the
“Effective Date”)
 
AMONG:
JEAN ARNETT, businessperson, having an address at 121 - 3989 Henning Drive,
Burnaby, BC  V5C 6N5
 
(hereinafter called “Arnett”)
OF THE FIRST PART
 
AND:
BRAD HARGREAVES, businessperson, having an address at 121 - 3989 Henning Drive,
Burnaby, BC  V5C 6N5
 
(hereinafter called “Hargreaves”)
OF THE SECOND PART
 
(Arnett and Hargreaves collectively being the “Vendors”)
 
AND:
CELL MEDX CORP., a Nevada corporation having an address at 4575 Dean Martin
Drive 2206, Las Vegas, Nevada 89103
 
(hereinafter called the “Company”)
OF THE THIRD PART
 
WHEREAS:
 
A. The Vendors and the Company, together with XC Velle Institute Inc. (“XC
Velle”) are parties to that binding letter agreement dated August 29, 2014,
pursuant to which the Vendors agreed to grant exclusive worldwide license rights
for the Technology (as defined herein) to the Company on the terms and subject
to the conditions set forth therein (the “Letter Agreement”);
 
B. The Vendors and the Company wish to amend the terms of their agreement
whereby, rather than granting a license to the Company, the Vendors will sell to
the Company, and the Company will purchase from the Vendors, the Technology, on
the terms and subject to the conditions set forth in this Agreement;
 
C. It is intended by the parties that this Agreement supersede and replace the
Letter Agreement in its entirety;
 
NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements contained in this Agreement and other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:
 
1.  
INTERPRETATION

 
1.1. Definitions. In this Agreement:
 
(a)  
“Cash Consideration” has the meaning set forth in Section 2.2(a) of this
Agreement;

 
(b)  
“Closing” means the closing of the transactions contemplated in this Agreement;

 
(c)  
“Closing Date” means the date of Closing;

 
(d)  
“Common Stock” means the common stock of the Company, par value $0.001 per
share;

 
 
1

--------------------------------------------------------------------------------

 
(e)  
“Company Financial Statements” means those audited and unaudited financial
statements of the Company field with the SEC as part of the Company’s filings
with the SEC pursuant to Section 13(a) or 15(d) of the US Exchange Act.

 
(f)  
“Company Options” means non-transferrable options to purchase up to an aggregate
of 20,000,000 shares of Common Stock at an initial exercise price of $0.05 USD
per share on the terms and subject to the conditions as set forth in the Option
Agreements, which Company Options shall be allocated amongst Arnett and
Hargreaves in such proportions or allocations as they may mutually determine
prior to Closing;

 
(g)  
“Disclosed Encumbrances” has the meaning set forth in Section 4.1(c) to this
Agreement;

 
(h)  
“Encumbrances” means any and all mortgages, liens, pledges, charges, security
interests, encumbrances, actions, causes of action or demands of any nature
whatsoever and however arising;

 
(i)  
“Improvement” or “Improvements” means any modification or variant of the
Invention, Patents, Know-How or Intellectual Property whether patentable or not,
which, if manufactured, used, or sold, would fall within the scope of the
Inventions or at least one claim of at least one of the Patents;

 
(j)  
“Intellectual Property” means all patent rights, trade secret rights, process
information, technical information, designs, drawings, inventions, schematics,
algorithms, formulas, programs, protocols, procedures, Trademarks, copyrights
and all other intellectual and industrial property rights of any sort related to
or associated with the Inventions;

 
(k)  
“Inventions” means a system for the use of electrical microcurrents for the
treatment of diabetes and related ailments, including, but not limited to, the
treatment of chronic pain, diabetes related wounds, diabetic neuropathy and high
blood pressure, and which inventions include any and all related algorithms,
formulas, protocols, programs and procedures with respect to the application of
electrical microcurrents to subjects or patients, including the application of
various wave shapes, intensities and frequencies for such microcurrents, and the
order in which such variations are applied;

 
(l)  
“Know-how” means all know-how, knowledge, expertise, works of authorship,
prototypes, technology, information, patterns, plans, designs, research,
research data, trade secrets, drawings, unpatented blue prints, flow sheets,
equipment or parts lists, descriptions, instructions, manuals, data, records,
procedures, materials or  tools relating to the Inventions or to the design,
development, manufacture, use or commercial application of the Inventions;

 
(m)  
“Option Agreement” means an option agreement representing the Company Options in
substantially the same form as set out in Appendix A to this Agreement;

 
(n)  
“Patents” means any and all patents, patent applications, patents pending or
subsequent patents filed by or issued or granted to the Vendors in the United
States or any foreign jurisdiction, wherever located, and relating to the
Inventions or any Improvements thereto, including, but not limited to, the
patents and patent applications set out in Schedule 1.1(n) hereto;

 
(o)  
“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or any agency or subdivision thereof) or any other
entity of any kind;

 
(p)  
“Principal Shares” means the 10,000,000 shares of the Company’s Common Stock
registered in the name of the Principal Shareholder;

 
(q)  
“Principal Shareholder” means Mario Gregorio;

 
 
2

--------------------------------------------------------------------------------

 
(r)  
“SEC Reports” has the meaning set forth in Section 4.2(h) of this Agreement;

 
(s)  
“Technology" means any and all of the Inventions, Patents, Know-How and
Intellectual Property, including, but not limited to, any and all Improvements
thereto, and shall include any and all causes of action heretofore accrued in
favour of the Vendors, whether now known or that hereafter becomes known, with
respect to the Technology;

 
(t)  
“Trademarks” means any trademarks, whether registered or unregistered, currently
owned or that may in the future be owned by Vendors relating to or associated
with the Invention or Device, including, but not limited to, those Trademarks
set out in Schedule 1.1(n) to this Agreement;

 
(u)  
“Transaction Documents” means this Agreement, the Option Agreements, and all
exhibits and schedules hereto and thereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder; and

 
(v)  
“US Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

 
(w)  
“US Securities Act” means the United States Securities Act of 1933, as amended;

 
2. SALE, ASSIGNMENT AND TRANSFER OF TECHNOLOGY
 
2.1. Sale and Assignment of Technology. On the terms and subject to the
conditions set forth in this Agreement, the Vendors hereby covenant and agree to
sell, assign, transfer and convey all of their respective rights, title and
interests in and to the Technology to the Company free and clear of any and all
Encumbrances whatsoever and the Vendors further agree to waive any moral rights
that the Vendors may have with respect to the Technology in favor of the
Company.
 
2.2. Purchase Price and Consideration for Technology. In consideration for the
sale, assignment, transfer and conveyance of the Technology by the Vendors to
the Company and the waiver by the Vendors of any moral rights they may have with
respect to the Technology, the Company agrees to pay, issue and grant the
following consideration to the Vendors on Closing:
 
 
(a)  
The sum of $100,000.00 USD (the “Cash Consideration”) to be paid to the Vendors
as follows:

 
Name
Amount
Arnett
$50,000 USD
Hargreaves
$50,000 USD
Total
$100,000 USD

 
(b)  
Company Options for the purchase of up to 20,000,000 shares of the Company’s
Common Stock in the aggregate, to be granted to and allocated among Arnett and
Hargreaves as follows:

 
Name
No. of Options
Arnett
10,000,000
Hargreaves
10,000,000
Total
20,000,000

 
2.3. Further Assurances. At any time after Closing, and from time to time
thereafter, the Vendors shall, upon the Company’s written request, and at the
Company’s expense, take any and all action and execute, acknowledge and deliver
to the Company any and all further instruments and assurances necessary or
expedient in order to fully vest in the Company the Technology and to facilitate
the Company’s enjoyment, defense and enforcement thereof.  If, at any time after
Closing, any entity or person directly or indirectly controlled by the Vendor (a
“Vendor Affiliate”) is determined or deemed to have any right, title or interest
in or to the Technology, the Vendors agree to use their best efforts to cause
that Vendor Affiliate to transfer, assign, convey or release in favor of the
Company any and all right, title or interest that Vendor Affiliate may have in
or to the Technology without payment of any additional consideration by the
Company.  The Vendors hereby irrevocable designate and appoint the Company and
its duly authorized officers and agents, with full power of substitution, as the
Vendors’ agents and attorneys-in-fact to act for and on behalf and instead of
the Vendors, to take any and all actions, including proceedings at law, in
equity or otherwise, to execute, acknowledge and deliver any and all instruments
and assurances necessary or expedient in order to fully vest in the Company or
perfect the sale, transfer, assignment and conveyance of the Technology to the
Company or to protect the same or to enforce any claim or right of any kind with
respect thereto.  The forgoing power is coupled with an interest and is
irrevocable.
 
 
3

--------------------------------------------------------------------------------

 
2.4. Later Improvements. If, after the date of this Agreement, the Vendors, or
any of them, develop or discover, or is a co-developer or co-discoverer of any
Improvement, then such Vendor shall promptly sell, assign and transfer the
Improvement and all of that Vendor’s rights to such Improvement to the Company
without the payment of any additional payment or consideration.
 
2.5. Delivery of Know-how and Intellectual Property. The Vendors shall
communicate to the Company all Know-how and Intellectual Property in the
possession of the Vendors reasonably relevant to the patenting, design,
manufacture, marketing, and use of the Technology.  The Vendors will continue to
communicate to the Company all such further Know-how and Intellectual Property
as may later come into the possession of any of the Vendors.
 
2.6. Confidential Information. All Know-how, Intellectual Property and other
technical information in the possession of the Vendors reasonably relevant to
the patenting, design, manufacture, marketing, and use of the Technology shall
be deemed to be confidential information.  The Vendors shall not disclose or
authorize the disclosure of such information to any third party, except with the
prior express written consent of the Company.  The Vendors shall take reasonable
precautions to prevent the unauthorised disclosure to third parties of all such
confidential information
 
3. CLOSING AND CONDITIONS OF CLOSING
 
3.1. Closing.  Subject to the satisfaction or waiver of all of the conditions
precedent to Closing as set out in this Agreement, Closing of the transactions
contemplated herein shall take place at such place and time on the Closing Date
as may be agreed to by the parties hereto.  The Closing Date shall be such date
as is agreed upon by the parties hereto, but shall be no later than October 30,
2014.  Unless otherwise agreed to by each of the parties hereto, if Closing does
not occur on or before October 30, 2014, this Agreement shall automatically be
terminated and of no further force and effect except with respect to the
provisions of Sections 5.6 and 5.8 of this Agreement.
 
3.2. Closing Deliveries of Company. On or prior to the Closing Date, the Company
shall deliver or cause to be delivered to the Vendors the following:
 
(a)  
the Cash Consideration, payable by cheque, bank draft or wire transfer to the
accounts specified by the Vendors;

 
(b)  
Option Agreements representing the Company Options to be issued to each of
Arnett and Hargreaves, duly executed by the Company;

 
(c)  
a certificate, duly executed by the Company and dated as of the Closing Date, in
such form as may reasonably be requested by the Vendors, as to those matters set
forth in Section 3.5(b);

 
(d)  
Sequential resignations and directors resolutions such that the total number of
directors of the Company shall be fixed at four (4) directors and that the
Company’s board of directors shall consist of the following persons, and the
following persons shall be appointed as executive officers of the Company as
follows:

 
Name
Position
Frank E. McEnulty
Director and President and Chief Executive Officer
Yanika Silina
Director, Treasurer, Chief Financial Officer and Secretary
Jean Arnett
Director and Vice President, Corporate Strategy
Brad H. Hargreaves
Director and Vice President, Technology and Operations

 
 
4

--------------------------------------------------------------------------------

 
3.3. Closing Deliveries of Vendors. On or prior to the Closing Date, the Vendors
shall deliver or cause to be delivered to the Company the following:
 
(a)  
a deed of assignment with respect to the sale, transfer and assignment of the
Technology to the Company in such form as may reasonably be requested by the
Company;

 
(b)  
an Option Agreement representing the Company Options to be issued to Arnett,
duly executed by Arnett;

 
(c)  
an Option Agreement representing the Company Options to be issued to Hargreaves,
duly executed by Hargreaves; and

 
(d)  
a certificate, duly executed by each of the Vendors and dated as of the Closing
Date, in such form as may reasonably be requested by the Company, as to those
matters set forth in Section 3.4(b).

 
3.4. Conditions Precedent in Favor of Company. The obligations of the Company
hereunder in connection with the Closing are subject to the following conditions
precedent being met:
 
(a)  
the Company shall have completed its due diligence investigations into the
Vendors and the Technology, and such other matters as it, in its sole
discretion, deems relevant, and such investigations shall not have disclosed any
matter that the Company, in its sole discretion, considers to be adverse to the
completion of the transactions contemplated herein;

 
(b)  
each of the respective representations and warranties of the Vendors contained
in this Agreement or in any other certificate or document delivered by the
Vendors to the Company pursuant hereto shall be substantially true and correct
as of the date hereof and as of the Closing Date with the same force and effect
as though such representations and warranties had been made on and as of such
date, regardless of the date as of which such information was given, and the
Company shall have received, on the Closing Date, a certificate in such form as
may reasonably be satisfactory to the Company and signed by the Vendors to the
effect that the representations and warranties referred to above are true and
correct on and as of such date, provided that the acceptance of such
certificates and the Closing of the transactions herein provided for shall not
be a waiver of the respective representations and warranties contained in this
Agreement or in any other certificate or document delivered by the Vendors to
the Company pursuant hereto, which covenants, representations and warranties
shall continue in full force and effect for the benefit of the Company;

 
(c)  
all obligations, covenants and agreements of the Vendors required to be
performed at or prior to the Closing Date shall have been performed; and

 
(d)  
at the Closing Date, there shall have been no materially adverse change in the
status or condition of the Technology or the rights of the Vendors with respect
thereto, or with respect to their ability to grant the License to the Company,
except as may otherwise specifically contemplated hereunder.

 
3.5. Conditions Precedent in Favor of the Vendors. The respective obligations of
the Vendors hereunder in connection with the Closing are subject to the
following conditions being met:
 
(a)  
the Principal Shareholder shall have, prior to the Closing Date, sold to the
Vendors the Principal Shares at a price of $0.001 per share, which Principal
Shares shall be purchased by the Vendors in such proportions or allocations as
the Vendors may determine at their sole discretion.

 
 
5

--------------------------------------------------------------------------------

 
(b)  
each of the respective representations and warranties of the Company contained
in this Agreement or in any other certificate or document delivered by the
Company to the Vendors pursuant hereto shall be substantially true and correct
as of the date hereof and as of the Closing Date with the same force and effect
as though such representations and warranties had been made on and as of such
date, regardless of the date as of which such information was given, and the
Vendors shall have received, on the Closing Date, a certificate in such form as
may reasonably be satisfactory to the Vendors and signed by the Company to the
effect that the representations and warranties referred to above are true and
correct on and as of such date, provided that the acceptance of such
certificates and the Closing of the transactions herein provided for shall not
be a waiver of the respective representations and warranties contained in this
Agreement or in any other certificate or document delivered by the Company to
the Vendors pursuant hereto, which covenants, representations and warranties
shall continue in full force and effect for the benefit of the Vendors;

 
(c)  
all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed.

 
4. WARRANTIES, REPRESENTATIONS AND COVENANTS
 
4.1. Representations of Vendors. The Vendors jointly and severally represent,
warrant and covenant to and with the Company as follows, and acknowledge that
the Company is relying upon such representations, warranties covenants in
entering into this Agreement and the transactions contemplated hereby:
 
(a)  
Arnett and Hargreaves are of legal capacity and age, and have the requisite
power and authority to enter into, execute and deliver this Agreement and each
of the Transaction Documents to be executed by them, and to perform each of
their respective obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby.  This Agreement is, and the other
Transaction Documents to be executed by Arnett and Hargreaves, when executed and
delivered as contemplated herein or therein, will be duly and validly
authorized, executed and delivered, and will be, valid and binding obligations
of Arnett and Hargreaves, respectively, enforceable in accordance with their
respective terms, except (1) as may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or other laws of general application
affecting the enforcement of creditors’ rights generally, (2) as may be limited
by any applicable laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, and (3) as may be limited by
public policy;

 
(b)  
Each of the Vendors is a resident of the Province of British Columbia, Canada.

 
(c)  
The Vendors are the sole legal and beneficial owners of the Technology free and
clear of all Encumbrances, with good and marketable title thereto;

 
(d)  
The Vendors have the right, power and authority to grant the License to the
Technology to the Company;

 
(e)  
No person has any right, agreement or option, or any right or privilege (whether
legal, beneficial, court ordered, pre-emptive, contractual or otherwise) capable
of becoming a right, agreement or option, for the purchase or acquisition,
directly or indirectly, in or to the Technology (or any portion thereof) or any
rights to the Technology (or any portion thereof);

 
(f)  
There are no bankruptcy proceedings pending, being contemplated by or threatened
against the Vendors or any of them;

 
(g)  
The Vendors have not made, granted or entered into any assignment, encumbrance,
license or other agreement affecting the Technology (or any portion thereof);

 
(h)  
The entry by the Vendors into this Agreement and each of the Transaction
Documents to be executed by each of them, and the consummation of the
transactions contemplated hereby and thereby, will not result in the violation
of any term or provision of any instrument or agreement, written or oral, to
which the Vendors may be a party or to which the Technology may be subject, and
will not, to the best of the knowledge of the Vendors, result in the violation
of any applicable law or regulation to which the Vendors or the Technology may
be subject.

 
 
6

--------------------------------------------------------------------------------

 
(i)  
The Vendors are not aware of any violation, infringement or misappropriation of
any third party's rights (or any claim thereof) by the ownership, development,
manufacture, sale or use of the Technology (or any portion thereof);

 
(j)  
The use of the Technology by the Vendors has never given rise to any complaint
alleging infringement of any patent, trademarks or other intellectual property
rights of any other person;

 
(k)  
The Vendors were not acting within the scope of employment of any third party
when conceiving, creating or otherwise performing any activity with respect to
the Technology (or any portion thereof);

 
(l)  
The Vendors are not aware of any questions or challenges with respect to the
patentability or validity of any claims of any existing patents or patents
pending relating to the Technology (or any portion thereof);

 
(m)  
There are no actions, suits, proceedings (whether or not purportedly on behalf
of the Vendors) or investigations, pending or, to the best of the Vendors’
knowledge, threatened against or affecting any of the Vendors or the Technology
which might result in the impairment or loss of the Vendors’ rights, title or
interests in or to the Technology, or which might otherwise have a material
adverse effect on the Technology (including, but not limited to, any action,
suit or proceeding which might prevent or otherwise impair the ability of the
Vendors to grant the License to the Company), at law or in equity, or before or
by any federal, state, municipal or other governmental department, commission,
board, bureau, agency, court or instrumentality, domestic or foreign and the
Vendors are not aware of any existing ground on which any such action, suit or
proceeding might be commenced with any reasonable likelihood of success;

 
(n)  
The Vendors are not in material default or breach of any material contracts,
agreements, written or oral, indentures or other instruments to which it is a
party and which affect the Technology or the ability of the Vendors to sell,
assign, transfer and convey the Technology to the Company, and there are no
facts, which, after notice or lapse of time or both, that would constitute such
a default or breach;

 
(o)  
The execution, delivery and performance of this Agreement by the Vendors will
not result in any violation of, or be in conflict with or constitute a default
under (i) any judgment, decree, or order of any court, arbitrator or other
governmental authority, or (ii) any statute, regulation, rule, ordinance or
license of any governmental authority, including, without limitation, all
foreign, federal, state and local laws applicable to the Vendors or to which the
Technology may be subject.

 
(p)  
The Vendors are not in default, and has not received any notice of default, with
respect to any order, writ, injunction or decree of any court or of any
commission or administrative agency, which might result in the impairment or
loss of any of the Vendors’ respective interests in and to the Technology, or
which might otherwise have a material adverse effect on the Technology or impair
the ability of the Vendors to grant the License to the Company

 
(q)  
The Vendors have made full disclosure to the Company of all aspects of the
Technology and has made all of its books and records available to the
representatives of the Company in order to assist the Company in the performance
of its due diligence searches and no material facts in relation to the
Technology have been concealed by the Vendors

 
 
7

--------------------------------------------------------------------------------

 
(r)  
At the request and cost of the Company, the Vendor shall, both before and after
Closing, execute and deliver to the Company all documents, and will do all such
other acts and things, as may be necessary or desirable to complete and ensure
and perfect the sale, assignment, transfer and conveyance of the Technology to
the Company.

 
4.2. Representations of Company. The Company represents, warrants and covenants
to and with the Vendors as follows, and acknowledges that the Vendors are
relying upon such representations, warranties and covenants in entering into
this Agreement and the transactions contemplated hereby:
 
(a)  
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite corporate
power and authority to own, lease and to carry on its business as now being
conducted.  The Company is not in default of any of the provisions of its
articles of incorporation, by laws or any other organizational or governing
documents of the Company.

 
(b)  
The Company has all requisite corporate power and authority to execute and
deliver this Agreement and the Transaction Documents to be signed by the Company
and to perform all of its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and each of the Transaction Documents to be signed by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby have been, or prior to the Closing Date, will be, duly authorized by the
Company’s board of directors.  No other corporate or shareholder proceedings on
the part of the Company are or will be necessary to authorize such documents or
to consummate the transactions contemplated hereby or thereby.  This Agreement
is, and the other Transaction Documents to be executed by the Company, when
executed and delivered as contemplated herein or therein, will be duly and
validly authorized, executed and delivered, and will be valid and binding
obligations of the Company enforceable in accordance with their respective
terms, except (1) as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditors’ rights generally, (2) as may be limited by any
applicable laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (3) as may be limited by public policy

 
(c)  
The entering into of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, will not
result in the violation of any of the terms or provisions of the constating
documents or bylaws of the Company or of any indenture, instrument or agreement,
written or oral, to which the Company may be a party.

 
(d)  
The entering into of this Agreement and the consummation of the transactions
contemplated hereby will not, to the best of the Company’s knowledge, result in
the violation of any law or regulation of the United States or the State of
Nevada or of any local government bylaw or ordinance to which the Company or the
Company's business may be subject.

 
(e)  
The authorized capital of the Purchaser consists of 300,000,000 shares of Common
Stock, of which 31,000,000 shares are, as of the date of this Agreement,
currently issued and outstanding as fully paid and non-assessable.  The Company
has not issued any capital stock since its most recently filed periodic report
under the US Exchange Act.

 
(f)  
No person has any agreement or option, including convertible securities,
warrants, convertible obligations of any nature, or any right or privilege
(whether by law, pre-emptive or contractual) capable of becoming an agreement or
option for the purchase, subscription, allotment or issuance of any of the
unissued shares in the capital of the Company.

 
(g)  
The Company will not, without the prior written consent of the Vendors, issue
any additional shares from and after the date hereof to the Closing Date or
create any options, warrants or rights for any person to subscribe for any
unissued shares in the capital of the Company.

 
(h)  
The Company’s Common Stock is registered with the SEC under Section 12(b) or
12(g) of the US Exchange Act and the Company has taken no action designed to, or
which, to its knowledge, is likely to have the effect of, terminating the
registration of the Company’s Common Stock under the US Exchange Act, nor has
the Company received any notification that the SEC is contemplating terminating
such registration.  The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the US
Securities Act and the US Exchange Act, including pursuant to Section 13(a) or
15(d) of the US Exchange Act, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the forgoing collectively being the “SEC Reports”).  As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the US Securities Act and the US Exchange Act, as applicable and
as in effect on the date of filing of such SEC Reports, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances in which
they were made, not misleading, except to the extent amended by an amendment to
such SEC Report (an “Amended SEC Report”) in which case, the forgoing
representations and warranties shall be true and correct as of the date of
filing of the Amended SEC Report.

 
 
8

--------------------------------------------------------------------------------

 
(i)  
The Company Financial Statements were prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods covered thereby, and fairly present the assets, liabilities (whether
accrued, absolute, contingent or otherwise) and the financial condition of the
Company as at the date thereof.  There will not be, prior to Closing, any
material increase in the liabilities of the Company has presented in the most
recent Company Financial Statements.

 
(j)  
The Company has good and marketable title to its properties and assets as set
out in the most recent Company Financial Statements and such properties and
assets are not subject to Encumbrances of any nature whatsoever or howsoever
arising.

 
(k)  
There are no material liabilities of the Company of any kind whatsoever, whether
or not accrued and whether or not determined or determinable, in respect of
which the Company may become liable on or after the consummation of the
transaction contemplated by this Agreement, other than liabilities that are
reflected on the most recent Company Financial Statements or liabilities
incurred in the ordinary course of business and attributable to the period since
the date of the most recent Company Financial Statements, none of which has been
materially adverse to the nature of the Company's business, results of
operations, assets, financial condition or manner of conducting the Company's
business.

 
(l)  
The Company is not indebted to any of its directors or officers nor are any of
the Company's directors or officers indebted to the Company.

 
(m)  
There have been no material adverse changes in the financial position or
condition of the Company or damage, loss or destruction materially affecting the
business or property of the Company since the date of the most recent Company
Unaudited Financial Statements except has been disclosed by the Company in its
Current Reports on Form 8-K filed with the SEC.

 
(n)  
The Company has made full disclosure to the Vendors of all material aspects of
the Company's business as currently conducted by it, and has made all of its
books and records available to the representatives of the Vendors in order to
assist the Vendors in the performance of its due diligence searches and no
material facts in relation to the Company's business have been concealed by the
Company.

 
(o)  
The Company is not a party to or bound by any agreement or guarantee, warranty,
indemnification, assumption or endorsement or any other like commitment of the
obligations, liabilities (contingent or otherwise) or indebtedness of any other
Person.

 
(p)  
There are no actions, suits or proceedings (whether or not purportedly on behalf
of the Company), pending or threatened against or affecting the Company or
affecting the Company's business, at law or in equity, or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign and the Company is not
aware of any existing ground on which any such action, suit or proceeding might
be commenced with any reasonable likelihood of success.

 
 
9

--------------------------------------------------------------------------------

 
(q)  
The execution, delivery and performance of this Agreement by the Company will
not result in any violation of, or be in conflict with or constitute a default
under (i) any judgment, decree, or order of any court, arbitrator or other
governmental authority, or (ii) any statute, regulation, rule, ordinance or
license of any governmental authority, including, without limitation, all
foreign, federal, state and local laws applicable to the Company.

 
(r)  
The sole directors and officers of the Company are as follows:

 
Name
Position
Frank E. McEnulty
Chief Executive Officer, Chief Financial Officer, President, Treasurer and Sole
Director

 
(s)  
The Company’s Common Stock is quoted on the OTC Bulletin Board and the OTC Pink
Sheets marketplace maintained by OTC Markets Group Inc., and the Company is not
in breach of any regulation, by-law or policy of, or any of the terms and
conditions of its quotation on, the OTC Bulletin Board or the OTC Pink Sheets
applicable to the Company or its operations.

 
(t)  
The Company does not currently have any employees and is not party to any
collective agreements with any labour unions or other association of employees.

 
(u)  
The Company has no contracts with any officers, directors, accountants, lawyers
or others which cannot be terminated with not more than one month's notice.

 
(v)  
The Company does not have any subsidiaries or agreements of any nature to
acquire any subsidiary or to acquire or lease any other business operations and
will not, prior to Closing, acquire, or agree to acquire, any subsidiary or
business without the prior written consent of the Vendors.

 
(w)  
The business of the Company is now being, and until Closing, will be, carried on
in the ordinary and normal course and the Company will not enter into any
material transactions prior to Closing without the prior written consent of the
Vendors.

 
(x)  
No capital expenditures in excess of $5,000 have been made or authorized by the
Company since the date of the most recent Company Financial Statements and no
capital expenditures in excess of $5,000 will be made or authorized by the
Company after the date hereof and up to the Closing Date without the prior
written consent of the Vendors.

 
(y)  
The corporate charter, articles of incorporation and bylaws, and any other
constating documents, of the Company in effect with the appropriate corporate
authorities as at the date of this Agreement will not be materially changed
prior to Closing.

 
(z)  
The Principal Shares are registered in the name of the Principal Shareholder
and, to the best of the Company’s knowledge, after reasonable investigation, the
Principal Shareholder is the beneficial and recorded owner of the Principal
Shares, with good and marketable title thereto, free and clear of all
Encumbrances whatsoever.

 
(aa)  
The Principal Shares are validly issued, fully paid and non-assessable share in
the Company’s Common Stock.

 
 
10

--------------------------------------------------------------------------------

 
5. ADDITIONAL COVENANTS OF THE PARTIES
 
5.1. Employment or Consulting Agreements with Arnett and Hargreaves.  Forthwith
upon Closing, the Company shall enter into employment or consulting agreements
with each of Arnett and Hargreaves on terms mutually acceptable to the Company
and Arnett or Hargreaves, as the case may be, which employment or consulting
agreement shall have the following minimum provisions:
 
(a)  
Arnett shall act as the Company’s Vice President, Corporate Strategy, and
Hargreaves shall act as the Company’s Vice President, Technology and Operations;

 
(b)  
Arnett shall be paid a salary or consulting fee equal to $12,500 CAD per month,
and Hargreaves shall be paid a salary or consulting fee equal to $10,000 CAD per
month;

 
(c)  
The employment or consulting agreement will be “at-will,” meaning that Arnett,
Hargreaves or the Company may terminate the relationship at any time and for any
or no reason, provided that:

 
(i)  
The Company may terminate the employment or consulting agreement of Arnett or
Hargreaves at any time without Cause, provided that the Company shall be
required to provide Arnett or Hargreaves, as the case may be, not less than two
(2) months advance written notice of such termination or payment of two (2)
months’ salary or consulting fee in lieu of notice.

 
(ii)  
The Company may terminate the employment or consulting agreement at any time for
Cause provided that the Company has provided Arnett or Hargreaves with written
notice of such event constituting Cause, and such Cause has continued for a
period of not less than 30 days after the provision of such written notice.  A
termination by the Company for Cause shall become effective immediately after
the delivery by the Company of written notice of such termination without
payment of any further salary, consulting fee or other amounts arising after the
date of such termination (it being expressly understood that Arnett or
Hargreaves shall be entitled to any and all salary, consulting fee or other
amounts accruing under their respective employment or consulting agreements up
to and including the date of termination).

 
(iii)  
Any termination of Arnett or Hargreaves, whether or not for Cause, must be
approved by a majority of the Company’s board of directors as then constituted.

 
(iv)  
Arnett or Hargreaves may terminate their respective employment or consulting
agreement at any time and for any or no reason, provided that Arnett or
Hargreaves, as the case may be, shall be required to provide the Company with
not less than two (2) months’ advance written notice of such termination.

 
For purposes of this Section 5.1, “Cause” shall mean any of the following:
(1)  an intentional act of fraud, embezzlement, theft or any other material
violation of law by the employee or consultant; (2)  grossly negligent or
intentional damage to the Company’s reputation or assets caused by the employee
or consultant; (3) grossly negligent or intentional disclosure by the employee
or consultant of confidential information of the company; (4) the willful and
continued failure by the employee or consultant to substantially perform
required duties for the Company (other than as a result of disability or death);
(5) a material breach by the employee of consultant of his or her obligations
under his or her employment or consulting agreement; or (6) the willful
engagement in illegal conduct, gross misconduct by the employee or consultant,
or a clearly established violation by the employee or consultant of the
Company’s written policies and procedures, which is demonstrably and materially
injurious to the Company, monetarily or otherwise.
 
5.2. Restrictions on Transfer, Pledge, Assignment or Charges Against Company
Shares.  The Vendors covenant and agree that, except with the prior written
consent of the Company, to be obtained in each instance, the Vendors will not to
sell, transfer, pledge, assign, mortgage, encumber, charge or grant any security
interests over or against any of the Principal Shares or any shares of Common
Stock issued to the Vendors upon exercise of the Company Options (the “Option
Shares”) for a period ending one year after the Closing Date (the “Restriction
Period”).  Notwithstanding the forgoing, and subject to any applicable
securities laws, the Vendors shall be permitted, without obtaining the prior
written consent of the Company, to sell the Option Shares in “brokers
transactions” as that term is defined in Section 4(a)(4) and Rule 144(g) of the
US Securities Act, but not in any privately negotiated transactions.  The
Vendors hereby acknowledge and expressly agree that any breaches by them of the
provisions of this Section 5.2 would cause the Company irreparable harm for
which damages would not be an adequate remedy.  As such, the Vendors agree that,
in event of a breach of this Section 5.2 by any of them, the Company shall have
the right to seek equitable relief, including injunctive relief or specific
performance.  The Vendors further agree that the Company may, and may instruct
its transfer agent to, imprint restrictive legends and other notations on any
certificates representing the Principal Shares or the Option Shares and in the
registers of the Company during the Restriction Period with respect to the
restrictions set forth in this Section 5.2.
 
 
11

--------------------------------------------------------------------------------

 
5.3. Filing of Schedule 14f-1 Information Statement.  Forthwith upon execution
of this Agreement, the Company will take such steps as may be necessary,
including the filing of an information statement pursuant to Section 14(f) of
the US Exchange Act and Rule 14f-1 thereunder, to effect the changes to the
directors and officers of the Company contemplated in Section 3.2(d).
 
5.4. Assistance with Securities Law Disclosures.  The Vendors agree to provide
the Company with such information regarding the Vendors and the Technology as
the Company may reasonably request for the purpose of preparing such reports,
schedules, forms, statements or other documents required to be filed, furnished
or disclosed by the Company with respect to, or in anticipation of Closing of,
the transactions contemplated in the Transaction Documents under the under the
provisions of the US Securities Act or the US Exchange Act, as applicable, or
any applicable securities laws of any jurisdiction in Canada, and the Vendors
further agree to provide the Company with reasonable assistance in the
preparation of such reports, schedules, forms, statements or other documents.
 
5.5. Due Diligence. Upon the execution of this Agreement by the parties hereto,
the Vendors shall make available to the Company and the Company’s authorized
representatives copies of all Patents, Know-How, Intellectual Property or other
agreements or documents relating to the Technology or to which the Technology is
subject, together with such other information or documentation as the Company
may reasonably request for the purpose of conducting its due diligence
investigations hereunder.
 
5.6. Transaction Expenses.  The Company shall reimburse the Vendors for the
reasonable fees and disbursements of the Vendors’ legal counsel in connection
with the transactions contemplated herein.
 
5.7. No-Shop/Non-Solicitation. Until such time as this Agreement is terminated
as set forth in Section 3.1 or the transactions contemplated in this Agreement
are Closed, the Vendors and the Company will not directly or indirectly solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any nonpublic information to, or otherwise consider the
merits of any inquiries or proposals from any person or entity other than the
Company and the Vendors relating to any transaction involving the
Technology.  The Vendors agree to promptly notify the Company, and the Company
agrees to promptly notify the Vendors, if any of them receives an unsolicited
offer for any of such transaction or obtains any information that such an offer
is reasonably likely to be made, which notice shall include the identity of the
prospective offeror and proposed consideration to be paid and terms of the
prospective offer, in so far as such information is known to the Vendors or the
Company, as the case may be.
 
5.8. Confidential Information.  Prior to Closing of the transactions
contemplated herein, the Vendors and the Company may have access to material
non-public information owned by the other (“Confidential Information”).  Each of
the parties hereto agree to keep all such Confidential Information confidential
in accordance with reasonable industry practices and shall only make such
information available to its employees, agents, consultants and advisors as may
be necessary to complete the transactions contemplated herein.  Each of the
parties further agree not to use any Confidential Information of any other party
for any purpose other than the pursuit of the transactions contemplated
herein.  Notwithstanding the forgoing, the Company shall be permitted to
disclose Confidential Information to prospective investors provided that the
Company takes reasonable precautions to prevent the unauthorized use or
disclosure of any Confidential Information by such prospective
investors.  Confidential Information shall not include any information that was
known by the other party prior to its disclosure or is or becomes public
knowledge through no fault of the receiving party, or is rightfully received by
the receiving party from a source other than a party to this Agreement.  Any
Confidential Information provided by a party to this agreement to another party
to this Agreement, and any derivatives thereof, whether created by the
disclosing party or the recipient party, shall remain the property of the
disclosing party.
 
 
12

--------------------------------------------------------------------------------

 
6. INDEMNITY
 
6.1. The Vendors agree to indemnify, defend and hold the Company, and each of
their officers, directors, employees, agents, attorneys and consultants,
harmless from and against any and all Losses (as hereinafter defined) arising
out of or resulting from the breach by the Vendors of any representation,
warranty, covenant or agreement of the Vendors contained in this Agreement or
the schedules and exhibits hereto.  The term “Losses” shall mean all damages,
costs and expenses (including reasonable attorneys’ fees) of every kind, nature
or description, it being the intent of the parties that the amount of any such
Loss shall be the amount necessary to restore the indemnified party to the
position it would have been in (economically or otherwise), including any costs
or expenses incident to such restoration, had the breach, event, occurrence or
condition occasioning such Loss never occurred.
 
6.2. The Company agree to indemnify, defend and hold each of the Vendors, and
each of their employees, agents, attorneys and consultants, harmless from and
against any and all Losses  arising out of or resulting from the breach by the
Company of any representation, warranty, covenant or agreement of the Company
contained in this Agreement or the schedules and exhibits hereto.
 
6.3. In no event shall the total maximum liability of the Company to the Vendors
as a whole, or the total maximum liability of the Vendors to the Company as a
whole, under this Agreement, on account of damages for breach of contract or
pursuant to the indemnity provisions set forth in Section 6.1 or 6.2, exceed the
sum of $5,000,000 USD.
 
7. GENERAL PROVISIONS
 
7.1. Entire Agreement.  This Agreement, together with the other Transaction
Documents, including the exhibits and schedules hereto and thereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, including, but not limited to, the Letter
Agreement, which the parties acknowledge have been merged into the Transaction
Documents.  The Vendors and the Company agree to release XC Velle from any and
all liabilities or obligations XC Velle may have to the Company under the Letter
Agreement, and the Vendors agree to cause XC Velle to release the Company from
any and all liabilities or obligations the Company may have to XC Velle under
the Letter Agreement.
 
7.2. Amendments.  Neither this Agreement nor any provision hereof may be
amended, waived, discharged or terminated orally, but only by an instrument in
writing signed by the party against whom enforcement of the amendment, waiver,
discharge or termination is sought.
 
7.3. Survival. All covenants, agreements, representations and warranties on the
part of each of the parties, notwithstanding any investigations or enquiries
made by any of the parties prior to the date hereof or the waiver of any
condition by any of the parties, shall survive for a period ending on the one
(1) year anniversary of the Closing Date.
 
7.4. Action on Business Day.  If the date upon which any act or payment
hereunder is required to be done or made falls on a day which is not a business
day, then such act or payment shall be performed or made on the first business
day next following.
 
7.5. Severability.  If any one or more of the provisions of this Agreement
should be invalid, illegal or unenforceable in any respect in any jurisdiction,
the validity, legality or enforceability of such provision shall not in any way
be affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
7.6. Successors and Assigns.  This Agreement shall enure to the benefit of and
be binding upon all parties hereto and their respective heirs, personal
representatives, successors and assigns, as the case may be.
 
 
13

--------------------------------------------------------------------------------

 
7.7. Governing Law.  This Agreement shall be governed by and be construed in
accordance with the laws of the Province of British Columbia, Canada and the
parties hereto agree to submit to the jurisdiction of the courts of the Province
of British Columbia, Canada with respect to any legal proceedings arising
herefrom.
 
7.8. Time.  Time is of the essence of this Agreement.
 
7.9. Headings.  The headings are inserted solely for convenience of reference
and shall not be deemed to restrict or modify the meaning of the Articles to
which they pertain.
 
7.10. Counterparts.  This agreement may be executed in one or more
counter-parts, each of which so executed shall constitute an original and all of
which together shall constitute one and the same agreement.
 
IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.
 
SIGNED, SEALED AND DELIVERED
BY JEAN ARNETT in the presence of:
       
/s/ Jean Arnett
Signature
 
JEAN ARNETT
     
Name
         
Address
 
 
   

 
 
SIGNED, SEALED AND DELIVERED
BY BRAD HARGREAVES in the presence of:
       
/s/ Brad Hargreaves
Signature
 
BRAD HARGREAVES
     
Name
         
Address
 
 
   

 
 
CELL MEDX CORP.
a Nevada corporation by its authorized signatory:
 
/s/ Frank E McEnulty
______________________________________
Name: Frank E McEnulty
Title: Chief Executive Officer
 
 
 

 
14

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(n)
 
PATENTS, PATENT APPLICATIONS AND TRADEMARKS
 
 
 
1.  
U.S. Provisional Patent Application Number 62035385 “System and Method for
Treating Diabetes and Related Ailments”.

 
 
 
 
15

--------------------------------------------------------------------------------

 
APPENDIX A
 
FORM OF OPTION AGREEMENT

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, (THE "ACT") OR ANY APPLICABLE STATE SECURITIES LAWS.  SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.  THESE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR BY ANY STATE SECURITIES
ADMINISTRATION OR REGULATORY AUTHORITY.
 
NON-QUALIFIED STOCK OPTION AGREEMENT
OF
CELL MEDX CORP.
A Nevada Corporation
 
THIS AGREEMENT is made between CELL MEDX CORP., a Nevada corporation
(hereinafter referred to as the "Company"), and [Insert name of Optionee] of
[Insert address of Optionee] (herein­after referred to as the “Optionee”),
effective as of the ______ day of October, 2014 (the “Grant Date”).
 
1. Options Granted.  The Company hereby grants the Optionee non-qualified stock
options (the “Options”) to purchase up to an aggregate of [Insert no. of
options] shares of the Company’s common stock, par value $0.001 per share,
exercisable at an initial exercise price of $0.05 per share (the “Exercise
Price”), subject to adjustment as set forth in this Agreement, for a term
commencing on the Grant Date and expiring at 5:00 pm (Pacific Time) on the
Expiration Date, as hereinafter defined, provided that the right of the Optionee
to exercise the Options is subject to:
 
(a)  
compliance with the registration or prospectus requirements of the United States
Securities Act of 1933, as amended (the “US Securities Act”), any applicable
state securities laws and any applicable Canadian securities laws, or the
availability of applicable exemptions from such registration or prospectus
requirements; and

 
(b)  
satisfaction of the vesting conditions set forth in Section 2 of this Agreement,

 
2. Vesting.  The Optionee’s right to exercise the Options granted by the Company
under this Agreement are expressly subject to the following vesting conditions:
 
(a)  
No Option may be exercised unless such Option has vested.  The vesting of all
Options shall be cumulative.

 
(b)  
The Options granted to the Optionee under this Agreement shall vest and become
exercisable in the following amounts upon the later of January 1, 2015 and the
date that the following vesting conditions have been satisfied (such date of
vesting being the “Vesting Date”).  The date upon which the following vesting
conditions are deemed to be satisfied shall be determined by the Company’s Board
of Directors, acting reasonably and in good faith.

 
Aggregate Number of Company Options to Vest
Vesting Condition
[12.5% of Total # of Options]
Upon the design and commencement of the First Clinical Trial.
[12.5% of Total # of Options]
Upon the completion of the First Clinical Trial and the delivery to the Company
of a final white paper authored by the trial researchers for the First Clinical
Trial discussing the results of the First Clinical Trial.
[12.5% of Total # of Options]
Upon the design and commencement of the Second Clinical Trial.
[12.5% of Total # of Options]
Upon the completion of the Second Clinical Trial and the delivery to the Company
of a final white paper authored by the trial researchers for the Second Clinical
Trial discussing the results of the Second Clinical Trial.
[25% of Total # of Options]
Upon the design and commencement of the Third Clinical Trial.
[25% of Total # of Options]
Upon the completion of the Third Clinical Trial and the delivery to the Company
of a final white paper authored by the trial researchers for the Third Clinical
Trial discussing the results of the Third Clinical Trial.
[100% of Total # of Options]
Total

 
 
16

--------------------------------------------------------------------------------

 
The “First Clinical Trial” means a clinical trial conducted on human subjects
designed to test (1) the efficacy of the Technology in accelerating the healing
process for diabetic wounds; (2) defining a treatment protocol for use of the
Technology in treating diabetic wounds; and (3) identifying the costs and
benefits associated with using the Technology to treat diabetic wounds.
 
The “Second Clinical Trial” means a clinical trial conducted on human subjects
designed to test (1) the efficacy of the Technology in treating diabetic
neuropathy; (2) defining a treatment protocol for use of the Technology in
treating diabetic neuropathy; and (3) identifying the costs and benefits
associated with using the Technology to treat diabetic neuropathy.
 
The “Third Clinical Trial” means a clinical trial conducted on human subjects
designed to test (1) the efficacy of the Technology in controlling and managing
high blood pressure in diabetics; (2) defining a treatment protocol for use of
the Technology in controlling and managing high blood pressure in diabetics; and
(3) identifying the costs and benefits associated with using the Technology for
the control and management of high blood pressure in diabetics.
 
In order to satisfy the vesting provisions set forth in this Section 2, the
First Clinical Trial, Second Clinical Trial and Third Clinical Trial must each
be conducted (i) in the United States of America or Canada; (ii) in compliance
with all applicable laws, regulations and best practices guidelines; and (iii)
by clinical researchers approved by resolution of the Company’s Board of
Directors.
 
(c)  
Notwithstanding any other provision in this Agreement to the contrary, all
unvested options outstanding under this Agreement shall immediately vest and
become exercisable upon a Change in Control.  For purposes of this Section 2(c),
a “Change in Control” means any of the following events:

 
(i)  
Approval by the stockholders of the Company of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power of the voting
securities of the Company, the surviving entity or any parent thereof
outstanding immediately after such merger or consolidation;

 
(ii)  
Approval by the stockholders of the Company of (i) a plan of complete
liquidation or dissolution of the company or (ii) a sale by the Company of all
of its property and assets pursuant to Section 78.565 of the Nevada Revised
Statutes (the “NRS”); or

 
(iii)  
Any person or group of persons (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) together with its
affiliates, but excluding (i) the Company or any of its subsidiaries; (ii) any
employee benefit plan of the Company or (iii) a corporation or other entity
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company
(individually a “Person” and collectively, “Persons”) is or becomes, directly or
indirectly, the beneficial owner (as defined in Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the Company’s then
outstanding securities.

 
3. Term and Termination of Options.  The “Expiration Date” for the Options shall
be determined as follows:
 
(a)  
Unvested Options. The Expiration Date for any Options that have not vested and
not become exercisable will be earliest of the following:

 
(i)  
December 31, 2019;

 
(ii)  
The date of death of the Optionee;

 
 
17

--------------------------------------------------------------------------------

 
(iii)  
In the event that the Optionee no longer acts as a director, officer, employee
or consultant of the Company or any Parent or Subsidiary of the Company in any
capacity, for a reason other than the death of the Optionee, then:

 
(A)  
If the reason that the Optionee no longer acts for the Company or any Parent or
Subsidiary of the Company in any capacity is a voluntary resignation,
cancellation of the engagement, refusal to stand for re-election or
re-appointment or refusal or failure of the Optionee to vote any shares of the
Company’s common stock owned by, or directly or indirectly controlled by, the
Optionee in favor of the election or appointment of the Optionee, and such
resignation, cancellation, refusal or failure to vote by the Optionee is not due
to or a result of the Incapacity of the Optionee, the date the Optionee ceases
to act for the Company or any Parent or Subsidiary of the Company in any
capacity.

 
(B)  
If the reason that the Optionee no longer acts for the Company or any Parent or
Subsidiary of the Company in any capacity is the termination or removal of the
Optionee for Cause, the date that the Optionee is first notified, in writing, of
such termination or removal by the Company or the Parent or Subsidiary of the
Company, as the case may be;

 
(C)  
If the reason that the Optionee no longer acts for the Company or any Parent or
Subsidiary of the Company in any capacity is a voluntary resignation,
cancellation of the engagement, refusal to stand for re-election or
re-appointment or refusal or failure of the Optionee to vote any shares of the
Company’s common stock owned by, or directly or indirectly controlled by, the
Optionee in favor of the election or appointment of the Optionee, and such
resignation, cancellation, refusal or failure to vote by the Optionee is due to
or a result of the Incapacity of the Optionee, the date determined in accordance
with Sections 3(a)(i) and 3(a)(ii);

 
(b)  
For purposes of Section 3(a):

 
(i)  
“Parent” shall mean a “parent” of the Company as defined in Rule 405 of the US
Securities Act.

 
(ii)  
“Subsidiary” shall mean a “subsidiary” of the Company as defined in Rule 405 of
the US Securities Act.

 
(iii)  
“Incapacity” shall mean an inability of the Optionee to perform his or her
duties as a director, officer, employee or consultant of the Company or any
Parent or Subsidiary of the Company, as the case may be, as a result of any
mental or physical disability that is expected to result in death within the
following twelve (12) months or that is expected to last for a continuous period
of twelve (12) months or more.

 
(iv)  
If the Optionee ceases to act as a director, officer, employee or consultant of
the Company or a Parent or Subsidiary of the Company in one capacity (the
“Original Position”) but the Optionee continues to act as a director, officer,
employee or consultant of the Company or a Parent or Subsidiary of the Company
in some other capacity immediately upon ceasing to act in the Original Position,
the provisions of Section 3(a)(iii) shall be deemed not to apply.

 
(c)  
Vested Options.  The Expiration Date for any Options that have vested and become
exercisable shall be the date that is the 5th year anniversary of the particular
Vesting Date for such vested Options.

 
4. Method of Exercise.  To exercise any Options that have vested and become
exercisable under this Agreement, the Optionee shall complete and execute the
form of Notice of Exercise attached as Schedule A to this Agreement, or such
other form of written notice acceptable to the Company, and shall deliver such
notice to the Company at its principal place of business together with payment
in full of the aggregate exercise price for such Options by check or other
method of payment acceptable to the Company, at its discretion.
 
 
18

--------------------------------------------------------------------------------

 
5. US Securities Agreements of the Optionee.
 
(a)  
The Optionee acknowledges and agrees that the Company’s securities being offered
to it under this Agreement are, or will be, “restricted securities” as defined
in Rule 144 of the US Securities Act and that the offer of such securities to
the Optionee is being made pursuant to an exemption from the registration
requirements of the US Securities Act.

 
(b)  
The Optionee acknowledges and agrees that, notwithstanding any other provision
of this Agreement, the Options may not be exercised, and the Options and the
shares issuable to the Optionee upon the exercise of such Options (the “Option
Shares”) may not be reoffered, resold or otherwise transferred, except pursuant
to an effective registration statement under the US Securities Act and any
applicable state securities laws, or pursuant to an available exemption from
such registration requirements.  The Optionee further agrees that the Company
will refuse to register any transfer of the Options or the Option Shares not
made in accordance with the provisions of Regulation S of the US Securities Act,
pursuant to an effective registration under the US Securities Act and any
applicable state securities laws, or pursuant to an available exemption from
such registration requirements.

 
(c)  
The Optionee agrees not to engage in hedging transactions with regard to the
Options or the Option Shares unless in compliance with the US Securities Act.

 
(d)  
The Optionee acknowledges and agrees that, unless there is a registration
statement under US Securities Act regarding the exercise of the Options, and
such registration statement is effective at the time the Options are exercised
(or any portion thereof), all certificates representing the Option Shares issued
as a result of such exercise will be endorsed with a restrictive legend
substantially similar to the following:

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.”
 
6. Canadian Securities Agreements of the Optionee.  The Optionee acknowledges
and agrees that the Company is an “OTC reporting issuer” as that term is defined
in Canadian Multilateral Instrument 51-105 – Issuers Quoted in the U.S.
Over-the-Counter Markets, as amended (“MI 51-105”), and that the Option Shares
will be, issued and sold pursuant to exemptions from the prospectus requirements
of applicable Canadian securities laws.  The Optionee further acknowledges and
agrees that (i) the Options and the Option Shares may not be traded in or from a
jurisdiction in Canada unless such trade is made in accordance with the
provisions of MI 51-105; (ii) the Optionee will, and will cause its affiliates
to, comply with such conditions in making any trade of the Options or Option
Shares in or from a jurisdiction in Canada; and (iii) the Company will refuse to
register any transfer of the Options or Option Shares made in connection with a
trade of such securities in or from a jurisdiction in Canada and not made in
accordance with the provisions of MI 51-105.  Notwithstanding the generality of
the forgoing, as of the date hereof, MI 51-105 generally provides that
securities may not be traded in or from a jurisdiction in Canada unless the
following conditions have been met:
 
(a)  
A four month period has passed from the later of (i) the date that the Company
distributed the securities, and (ii) the date the securities were distributed by
a control person of the Company;

 
(b)  
If the person trading the securities is a control person of the Company, such
person has held the securities for at least 6 months;

 
(c)  
The number of securities that the person proposes to trade, plus the number of
securities of the same class that such person has traded in the preceding 12
months, does not exceed 5% of the Company’s outstanding securities of the same
class;

 
 
19

--------------------------------------------------------------------------------

 
(d)  
The trade is made through an investment dealer registered in a jurisdiction in
Canada;

 
(e)  
The investment dealer executes the trade through any of the over-the-counter
markets in the United States;

 
(f)  
There has been no unusual effort made to prepare the market or create a demand
for the securities;

 
(g)  
No extraordinary commission or other consideration is paid to a person for the
trade;

 
(h)  
If the person trading the securities is an insider of the Company, the person
reasonably believes that the Company is not in default of securities
legislation; and

 
(i)  
All certificates representing the securities bear the following restrictive
legend:

 
“THE HOLDER OF THIS SECURITY MUST NOT TRADE THE SECURITY IN OR FROM A
JURISDICTION IN CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER-THE-COUNTER MARKETS ARE MET.”
 
7. Representations and Warranties of the Optionee.  The Optionee represents,
warrants and covenants to and with the Company as follows, and acknowledges that
the Company is relying upon such covenants, representations and warranties in
connection with the granting of the Options to the Optionee and the offer, sale
and issuance of the Option Shares to the Optionee upon exercise of this Option:
 
(a)  
The Optionee is an executive officer and director of the Company, and as such
has access to all information regarding the Company and the Company’s business
and financial prospects necessary to make a fully informed decision regarding
the exercise of the Options.

 
(b)  
The Optionee is an individual resident in the Province of British Columbia.  The
Optionee is not a resident of the United States of America, and the Optionee is
not acquiring the Options, and will not acquire the Option Shares, for the
account or benefit of any “US Person” as that term is defined in Rule 902 of the
US Securities Act.

 
(c)  
The Optionee was not in the United States of America at the time the offer to
acquire the Options was received by the Optionee or at the time of the
Optionee’s decision to acquire the Option.

 
8. Capital Adjustments.  The existence of the Options shall not affect in any
way the right or power of the Company or its stockholders to: (1) make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company's capital structure or its business;  (2) enter into any
merger or consolidation; (3) issue any bonds, debentures, preferred or prior
preference stocks ahead of or affecting the common stock or the rights thereof,
(4) issue any securities convertible into any common stock, (5) issue any
rights, options, or warrants to purchase any common stock, (6) dissolve or
liquidate the Company, (7) sell or transfer all or any part of its assets or
business, or (8) take any other corporate act or proceedings, whether of a
similar character or otherwise.
 
 
20

--------------------------------------------------------------------------------

 
9. Adjustments for Reorganizations and Recapitalizations.  If there shall, prior
to the exercise of any of the Options, be any stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders (other than a normal cash dividend)
or other change in the Company’s corporate or capital structure that results in
(a) the Company’s outstanding shares of common stock (or any securities
exchanged therefore or received in their place) being exchanged for a different
number or kind of securities of the Company or any other corporation, or (b)
new, different or additional securities of the Company or of any other
corporation being received by the holders of shares of the Company’s common
stock, then there shall automatically be an adjustment in either  the number of
shares which may be purchased pursuant hereto, the type of shares which may be
purchased pursuant hereto or the price at which such shares may be purchased, or
any combination thereof, so that the rights evidenced hereby shall thereafter as
reasonably as possible be equivalent to those originally granted hereby.  The
Company shall have the sole and exclusive power to make such adjustments as it
considers necessary and desirable.
 
10. Transfer of the Options.  During the Optionee's lifetime, the Options shall
be exercisable only by the Optionee, and may not be transferred by the Optionee
without the express written consent of the Company, to be obtained in each
instance. Upon the Optionee’s death, (i) any Options that have vested may be
transferred solely in accordance with the laws of descent and distribution, and
will continue to be exercisable in accordance with the terms and conditions set
forth herein; and (ii) any Options that have not vested may not be transferred
and shall expire in accordance with Section 3(a).
 
11. Rights as Shareholder.  The Optionee will not be deemed to be a holder of
any shares pursuant to the exercise of the Options until he or she pays the
Exercise Price and a stock certificate is de­livered to him or her for those
shares. No adjust­ment shall be made for dividends or other rights for which the
record date is prior to the date the stock certificate is de­livered.
 
12. Withholding Taxes.  The Optionee authorizes the Company to withhold from any
payments due to the Optionee by the Company, whether pursuant to this Agreement
or otherwise, any amounts required to be withheld and remitted by the Company on
account of any income and employment taxes resulting from this Agreement.
 
13. Miscellaneous.
 
(a)  
Any notice required or permitted to be given under this Agreement shall be in
writing and may be delivered personally or by fax, or by prepaid registered post
addressed to the parties at such address of which notice may be given by either
of such parties.  Any notice shall be deemed to have been received, if
personally delivered or by fax, on the date of delivery, and, if mailed as
aforesaid, then on the fifth business day after and excluding the day of
mailing.

 
(b)  
This Agreement and the rights and obligations and relations of the parties shall
be governed by and construed in accordance with the laws of the Province of
British Columbia and the federal laws of Canada applicable therein (but without
giving effect to any conflict of laws rules). The parties agree that the courts
of the Province of British Columbia shall have jurisdiction to entertain any
action or other legal proceedings based on any provisions of this agreement.
Each party attorns to the jurisdiction of the courts of the Province of British
Columbia.

 
 
21

--------------------------------------------------------------------------------

 
(c)  
Time shall be of the essence of this agreement and of every part of it and no
extension or variation of this agreement shall operate as a waiver of this
provision.

 
(d)  
This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date set forth above.
 
CELL MEDX CORP.
   
by its authorized signatory:
                     
Name
         
Title
   

 
 
OPTIONEE:
                     
SIGNATURE OF OPTIONEE
               
NAME OF OPTIONEE
               
ADDRESS
               
NUMBER OF OPTIONS
   

 
 
 
 
22

--------------------------------------------------------------------------------

 

SCHEDULE A TO
NON-QUALIFIED OPTION AGREEMENT
 
NOTICE OF EXERCISE FORM
 
TO:           CELL MEDX CORP.
  A Nevada corporation (the “Company”)
 
Dear Sirs:
 
The undersigned (the “Subscriber”) hereby exercises the right to purchase and
hereby subscribes for
 
_________________________________________
(Insert No. of Shares)
 
shares (the “Option Shares”) of the common stock, par value $0.001 per share
(the “Common Stock”) of the Company referred to in the Non-Qualified Stock
Option Agreement between the Company and the Optionee dated the ____ day of
October, 2014 (the “Option Agreement”), in accordance with the terms and
conditions thereof, and herewith makes payment by cheque of the purchase price
in full for the Option Shares in accordance with the Option Agreement.
 
Please issue a certificate for the shares being purchased as follows in the name
of the Subscriber:
 
NAME:
   
(Please Print)
ADDRESS:
     

 
The Subscriber represents and warrants to the Company that:
 
(a)  
The Optionee is an executive officer and director of the Company, and as such
has access to all information regarding the Company and the Company’s business
and financial prospects necessary to make a fully informed decision regarding
the exercise of the Options.

 
(b)  
The Subscriber has not offered or sold the Option Shares within the meaning of
the United States Securities Act of 1933, as amended (the “US Securities Act”);

 
(c)  
The Subscriber is acquiring the Option Shares for its own account for investment
purposes, with no present intention of dividing its interest with others or of
reselling or otherwise disposing of all or any portion of the same;

 
(d)  
The Subscriber does not intend any sale of the Option Shares either currently or
after the passage of a fixed or determinable period of time or upon the
occurrence or non-occurrence of any predetermined event or circumstance;

 
(e)  
The Subscriber has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Option Shares;

 
(f)  
The Subscriber is not aware of any circumstances presently in existence which
are likely in the future to prompt a disposition of the Option Shares;

 
(g)  
The Option Shares were offered to the Subscriber in direct communication between
the Subscriber and the Corporation and not through any advertisement of any
kind;

 
(h)  
The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;

 
 
23

--------------------------------------------------------------------------------

 
(i)  
This subscription form will also confirm the Subscriber’s agreement as follows:

 
(i)  
Unless there is a registration statement under US Securities Act regarding the
exercise of the Options, and such registration statement is effective at the
time the Options are exercised (or any portion thereof), the Option Shares may
not be resold, transferred or hypothecated except pursuant to an effective
registration statement under the US Securities Act and any applicable state
securities laws, or an opinion of counsel satisfactory to the Corporation to the
effect that such registration is not necessary.  The Company will refuse to
register any sale or transfer of the Option Shares not made in compliance with
the US Securities Act or any other applicable securities laws.

 
(ii)  
Only the Company can take action to register the Option Shares under the US
Securities Act or applicable state securities law or to comply with the
requirements for an exemption under the US Securities Act or applicable state
securities law.

 
(iii)  
Unless there is a registration statement under US Securities Act regarding the
exercise of the Options, and such registration statement is effective at the
time the Options are exercised (or any portion thereof), the certificates
representing the Option Shares will be endorsed with a legend substantially as
follows or such similar or other legends as deemed advisable by the lawyers for
the Company to ensure compliance with the US Securities Act and any other
applicable laws or regulations:

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
ANY APPLICABLE STATE SECURITIES LAWS.”
 
(j)  
The Subscriber acknowledges and agrees that the Company is an “OTC reporting
issuer” as that term is defined in Canadian Multilateral Instrument 51-105 –
Issuers Quoted in the U.S. Over-the-Counter Markets, as amended (“MI 51-105”),
and that the Option Shares will be, issued and sold pursuant to exemptions from
the prospectus requirements of applicable Canadian securities laws.  The
Subscriber further acknowledges and agrees that (i) the Option Shares may not be
traded in or from a jurisdiction in Canada unless such trade is made in
accordance with the provisions of MI 51-105; (ii) the Optionee will, and will
cause its affiliates to, comply with such conditions in making any trade of the
Option Shares in or from a jurisdiction in Canada; and (iii) the Company will
refuse to register any transfer of the Option Shares made in connection with a
trade of such securities in or from a jurisdiction in Canada and not made in
accordance with the provisions of MI 51-105.

 
DATED this      day of        
 
 
Signature of Subscriber:
 
 
 
Name of Subscriber:
 
 
 
Address of Subscriber:
     

 

 
24

--------------------------------------------------------------------------------

 
